United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-40151
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

AGUSTIN ADOLFO TERMINEL-BARRIOS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-1014-ALL
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Agustin Adolfo Terminel-Barrios appeals his guilty-plea

conviction for illegally entering the United States at a place

other than as designated by immigration officers, in violation of

8 U.S.C. § 1325.   He argues for the first time on appeal that,

despite his consent to proceed before the magistrate judge, the

magistrate judge lacked jurisdiction to entertain his guilty

plea.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40151
                                -2-

     Terminel’s argument is foreclosed by this court’s decision

in United States v. Bolivar-Munoz, 313 F.3d 253, 256-57 (5th Cir.

2002), cert. denied ___ S. Ct. ___, 2003 WL 729161 (U.S. Mar. 31,

2003) (No. 02-9159).   Accordingly, his conviction is AFFIRMED.